—Order unanimously reversed on the law without costs and matter remitted to Supreme Court for further proceedings in accordance with the following Memorandum: We agree with Supreme Court that petitioner sustained its burden of overcoming the validity of the assessment (see, Matter of Welch Foods v Town of Portland, 187 AD2d 948). We further conclude that the court did not err in utilizing the cost less depreciation method to value this unique property (see, Matter of Allied Corp. v Town of Camillus, 80 NY2d 351, 356-357, rearg denied 81 NY2d 784). The court failed, however, to comply with Real Property Tax Law § 720 (2) because, in accepting petitioner’s depreciation values, it failed to set forth in its decision the essential facts upon which it relied (see, Matter of Branch Motor Express Co. v Tax Commn., 80 AD2d 766). Moreover, in rounding off values without explanation, the court appeared to arrive at its conclusions in an arbitrary manner (see, Matter of Connecticut Mut. Life Ins. Co. v Srogi, 101 AD2d 698). Consequently, the order must be reversed and the matter remitted to Supreme Court to comply with Real Property Tax Law § 720 (2). (Appeal from Order of Supreme Court, Erie County, Whelan, J.— RPTL art 7.) Present—Lawton, J. P., Fallon, Wesley, Doerr and Boehm, JJ.